Exhibit 10.10
February 25, 2011
Dear Gary:
I wanted to confirm, in writing, our discussion that the terms of your
employment agreement (“Agreement”) dated February 26, 2008, which include the
terms of an extension entered into on January 29, 2010, will be further extended
until December 31, 2011. This extension shall fully incorporate the terms of
your original Agreement, as modified May 17, 2010, and shall be effective as of
the date set forth above. Either party, for any reason, upon written notice
given at least 60 days in advance, may terminate this extension, however, such
termination would only apply to this extension and your Agreement, as modified
on May 17, 2010, shall survive.

            Sincerely,
      /s/ Anthony J. Alexander       Anthony J. Alexander      President and
Chief Executive Officer
FirstEnergy Corp.     

         
So Agreed:
  /s/ Gary R. Leidich    
 
 
 
Gary R. Leidich    
 
  Executive Vice President and President, FE Generation    

         
Date:
  February 25, 2011    

 

